DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 8/25/2021 with respect to the previous rejections of claims 1-18 under 35 USC 103 and obviousness-type double patenting have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of newly discovered references Miller et al. and/or Gliner et al, necessitated by applicant’s amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending App. No. 16/399,003 in view of Minogue et al. (US 2010/0152810) and Miller et al. (US 6,423,193). The patented claims recite all of the limitations of the current claims but does not recite 1)  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.). Regarding 2), attention is directed to the Miller reference, which discloses a plurality of microelectrodes 12 that are disposed on a substrate 14 in a grid shape and are separated from each other by a non-conductive material 19 disposed between the plurality of microelectrodes (figure 1 and Col. 3, lines 1-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify the copending claims to separate the microelectrodes from each other by a non-conductive material 19 disposed between the plurality of microelectrodes in order to provide an insulation between the microelectrodes.
This is a provisional nonstatutory double patenting rejection.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending App. No. 16/399,003 in view of Minogue et al. (US 2010/0152810) and Gliner et al. (US 2004/0158298). The patented claims recite all of the limitations of the current claims but does not recite 1) the patch being a single patch covering the plurality of electrodes and 2) that a single microelectrode can be included in two different sets of microelectrodes for providing stimulation. Regarding 1), attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.). Regarding 2), attention is directed to the Gliner reference, which discloses a plurality of electrodes 420 that are disposed on a substrate 14 in a grid shape such that a processor can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation (figures 3 and 4A-4L and par. 0042-0050). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify the copending claims to include a processor that can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation in order to optimize the configuration of the electrodes (par. 0042 for motivation).
This is a provisional nonstatutory double patenting rejection.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending App. No. 16,271,262 in view of Minogue et al. (US 2010/0152810) and Miller et al. (US 6,423,193). The patented claims recite all of the limitations of the current claims but does not recite 1) the patch being a single patch covering the plurality of electrodes and 2) that the microelectrodes are separated by a non-conductive material disposed between the microelectrodes. Regarding 1), attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.). Regarding 2), attention is directed to the Miller reference, which discloses a plurality of microelectrodes 12 that are disposed on a substrate 14 in a grid shape and are separated from each other by a non-conductive material 19 disposed between the plurality of microelectrodes (figure 1 and Col. 3, lines 1-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify the copending claims to separate the microelectrodes from each other by a non-conductive material 19 disposed between the plurality of microelectrodes in order to provide an insulation between the microelectrodes.
This is a provisional nonstatutory double patenting rejection.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending App. No. 16/271,262 in view of Minogue et al. (US 2010/0152810) and Gliner et al. (US 2004/0158298). The patented claims recite all of the limitations of the current claims but does not recite 1) the patch being a single patch covering the plurality of electrodes and 2) that a single microelectrode can be included in two different sets of microelectrodes for providing stimulation. Regarding 1), attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.). Regarding 2), attention is directed to the Gliner reference, which discloses a plurality of electrodes 420 that are disposed on a substrate 14 in a grid shape such that a processor can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation (figures 3 and 4A-4L and par. 0042-0050). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify the copending claims to include a processor that can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation in order to optimize the configuration of the electrodes (par. 0042 for motivation).
This is a provisional nonstatutory double patenting rejection.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending App. No. 15/770,459 in view of Minogue et al. (US 2010/0152810) and Miller et al. (US 6,423,193). The patented claims recite all of the limitations of the current claims but does not recite 1) the patch being a single patch covering the plurality of electrodes and 2) that the microelectrodes are separated by a non-conductive material disposed between the microelectrodes. Regarding 1), attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.). Regarding 2), attention is directed to the Miller reference, which discloses a plurality of microelectrodes 12 that are disposed on a substrate 14 in a grid shape and are separated from each other by a non-conductive material 19 disposed between the plurality of microelectrodes (figure 1 and Col. 3, lines 1-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify the copending claims to separate the microelectrodes from each other by a non-conductive material 19 disposed between the plurality of microelectrodes in order to provide an insulation between the microelectrodes.
This is a provisional nonstatutory double patenting rejection.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending App. No. 15/770,459 in view of Minogue et al. (US 2010/0152810) and Gliner et al. (US 2004/0158298). The patented claims recite all of the limitations of the current claims but does not recite 1) the patch being a single patch covering the plurality of electrodes and 2) that a single microelectrode can be included in two different sets of microelectrodes for providing stimulation. Regarding 1), attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.). Regarding 2), attention is directed to the Gliner reference, which discloses a plurality of electrodes 420 that are disposed on a substrate 14 in a grid shape such that a processor can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation (figures 3 and 4A-4L and par. 0042-0050). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify the copending claims to include a processor that can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation in order to optimize the configuration of the electrodes (par. 0042 for motivation).
This is a provisional nonstatutory double patenting rejection.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 10,413,725 in view of Minogue et al. (US 2010/0152810) and Miller et al. (US 6,423,193). The patented claims recite all of the limitations of the current claims but does not recite 1) the patch being a single patch covering the plurality of electrodes and 2) that the microelectrodes are separated by a non-conductive material disposed between the microelectrodes. Regarding 1), attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.). Regarding 2), attention is directed to the Miller reference, which discloses a plurality of microelectrodes 12 that are disposed on a substrate 14 in a grid shape and are separated from each other by a non-conductive material 19 disposed between the plurality of microelectrodes (figure 1 and Col. 3, lines 1-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify the copending claims to separate the microelectrodes from each other by a non-conductive material 19 disposed between the plurality of microelectrodes in order to provide an insulation between the microelectrodes.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 10,413,725 in view of Minogue et al. (US 2010/0152810) and Gliner et al. (US 2004/0158298). The patented claims recite all of the limitations of the current claims but does not recite 1) the patch being a single patch covering the plurality of electrodes and 2) that a single microelectrode can be included in two different sets of microelectrodes for providing stimulation. Regarding 1), attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.). Regarding 2), attention is directed to the Gliner reference, which discloses a plurality of electrodes 420 that are disposed on a substrate 14 in a grid shape such that a processor can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation (figures 3 and 4A-4L and par. 0042-0050). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify the copending claims to include a processor that can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation in order to optimize the configuration of the electrodes (par. 0042 for motivation).
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 10,342,969 in view of Minogue et al. (US 2010/0152810) and Miller et al. (US 6,423,193). The patented claims recite all of the limitations of the current claims but does not recite 1) the patch being a single patch covering the plurality of electrodes and 2) that the microelectrodes are separated by a non-conductive material disposed between the microelectrodes. Regarding 1), attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.). Regarding 2), attention is directed to the Miller reference, which discloses a plurality of microelectrodes 12 that are disposed on a substrate 14 in a grid shape and are separated from each other by a non-conductive material 19 disposed between the plurality of microelectrodes (figure 1 and Col. 3, lines 1-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify the copending claims to separate the microelectrodes from each other by a non-conductive material 19 disposed between the plurality of microelectrodes in order to provide an insulation between the microelectrodes.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 10,342,969 in view of Minogue et al. (US 2010/0152810) and Gliner et al. (US 2004/0158298). The patented claims recite all of the limitations of the current claims but does not recite 1) the patch being a single patch covering the plurality of electrodes and 2) that a single microelectrode can be included in two different sets of microelectrodes for providing stimulation. Regarding 1), attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches them to perform equivalently as long as the lateral conductivity of the patch is kept low. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.). Regarding 2), attention is directed to the Gliner reference, which discloses a plurality of electrodes 420 that are disposed on a substrate 14 in a grid shape such that a processor can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation (figures 3 and 4A-4L and par. 0042-0050). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify the copending claims to include a processor that can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation in order to optimize the configuration of the electrodes (par. 0042 for motivation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Y-Brain (KR 10-1539654, previously cited by the applicant and published on 7/27/2015 and thus available as prior art under 35 USC 102(a)(1). The cited sections below are from the provided English Translation of the Korean Application) in view of Minogue et al. (US 2010/0152810, hereinafter Minogue) and Miller et al. (US 6,423,193, hereinafter Miller).
Regarding claims 1, 13-16 and 18, Y-Brain discloses an electrical stimulation apparatus for use in treating specific mental illnesses, as seen in figure 5 (page 6, 3rd paragraph and Page 10, 3rd paragraph). A frame 70 can be worn on a head of a user by a structural feature of the frame (page 20, 5th paragraph). An electrode module 10 includes a plurality of microelectrodes 11 arranged in a grid shape on a substrate, each covered by a hydrogel patch 12, wherein one surface of the electrode module is connected to the frame and the other surface faces and contacts the user while being covered by the single patch (see figures 3 and 5 and page 10, 2nd and 3rd paragraphs). A processor 20 is configured to control an operation of the electrode module such that a target effect is capable of being provided to the user through electrical stimulation when the frame is worn on the user (bottom of page 12 and all of page 13).
Y-Brain, however, is silent as to the patch being a single patch covering the plurality of electrodes. Y-Brain does disclose that the patches are separated in order to allow the electrodes to operate independently (i.e., “not affect between reciprocity” see page 12, 2nd paragraph). Attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Y-Brain to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches a single patch and separate patches perform equivalently in allowing the electrodes to operate independently as long as the lateral conductivity of the single patch is kept low. As such, the single patch as taught by Minogue will meet the requirement of Y-Brain of “not affect[ing] between reciprocity” of the electrodes and would have a reasonable expectation of success. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.).
Y-Brain is further silent as to the microelectrodes being separated by a non-conductive material disposed between the microelectrodes. Attention is directed to the Miller reference, which discloses a plurality of microelectrodes 12 that are disposed on a substrate 14 in a grid shape (and thus is analogous art with Y-Brain) and are separated from each other by a non-conductive material 19 disposed between the plurality of microelectrodes (figure 1 and Col. 3, lines 1-13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Y-Brain to separate the microelectrodes from each other by a non-conductive material 19 disposed between the plurality of microelectrodes as taught by Miller in order to provide an insulation between the microelectrodes.
Regarding claims 2-4 and 7, a predetermined location/range of a target region of stimulation is controlled by adjusting stimulation using a switching module 30 in combination with the processor 20, such that at least one microelectrode is operated, while other may not be (bottom pf page 10 and all of page 11, page 13, 3rd paragraph and page 18, 2nd paragraph).
Regarding claim 5, as the number of stimulating electrodes are varied, the center of stimulation will inherently also be varied (all of page 11).
Regarding claim 6, if a single microelectrode situated in the center of the electrode module is utilized, the center of stimulation is inherently the center of that microelectrode.
Regarding claim 8, the polarity of the stimulation delivered by each microelectrode is inherently controlled by the processor. This polarity, in combination with the other stimulation parameters will inherently control/adjust stimulation density. The claim does not require the polarity to be changed or adjusted, merely “controlled.”
Regarding claim 9, Y-Brain is silent as to adjusting the size of the electrode surface of each electrode. However, Minogue further demonstrates that electrodes can be the same size, or can be different sizes (par. 0052). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Y-Brain to utilize different sized electrode surfaces as suggested by Minogue in order to ensure effective stimulation (par. 0052). Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 10, in Y-Brain, at least one microelectrode is always operated when stimulation is delivered.
Regarding claim 11, while Y-Brain does not disclose specifically that two adjacent electrodes may be utilized, Y-Brain discloses that all of the electrodes are independently controlled, and that any of the electrodes may be used together. Therefore, it would have been obvious to one of ordinary skill before the applicant’s effective filing date to utilize two adjacent electrodes if that resulted in the most effective treatment for the user.
Regarding claim 12, Y-Brain discloses a plurality of separated electrode modules 10 on the frame 70 (see figures 5 and 6).
Regarding claim 17, Y-Brain discloses that the current is determined/adjusted by a generated protocol (page 15, 3rd paragraph) but is silent as to specifically limiting the current to 2 mA or less. However, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize a current of 2 mA or less if it provided the best treatment for the patient. Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  and MPEP 2144.05 II. A.). In this case, Y-Brain discloses that the current is determined/adjusted to effectively treat a patient (thus is a result-effective parameter) and it would not be inventive to come up with the optimal current for each patient.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Y-Brain (KR 10-1539654, previously cited by the applicant and published on 7/27/2015 and thus available as prior art under 35 USC 102(a)(1). The cited sections below are from the provided English Translation of the Korean Application) in view of Minogue et al. (US 2010/0152810, hereinafter Minogue) and Gliner et al. (US 2004/0158298, hereinafter Gliner)
Regarding claim 19, Y-Brain discloses an electrical stimulation apparatus for use in treating specific mental illnesses, as seen in figure 5 (page 6, 3rd paragraph and Page 10, 3rd paragraph). A frame 70 can be worn on a head of a user by a structural feature of the frame (page 20, 5th paragraph). An electrode module 10 includes a plurality of microelectrodes 11 arranged in a grid shape on a substrate, each covered by a hydrogel patch 12, wherein one surface of the electrode module is connected to the frame and the other surface faces and contacts the user while being covered by the single patch (see figures 3 and 5 and page 10, 2nd and 3rd paragraphs). A processor 20 is configured to control an operation of the electrode module such that a target effect is capable of being provided to the user through electrical stimulation when the frame is worn on the user (bottom of page 12 and all of page 13).
Y-Brain, however, is silent as to the patch being a single patch covering the plurality of electrodes. Y-Brain does disclose that the patches are separated in order to allow the electrodes to operate independently (i.e., “not affect between reciprocity” see page 12, 2nd paragraph). Attention is directed to the secondary reference of Minogue, which discloses a frame 22 with a plurality of electrodes 16 that can be either covered by a single hydrogel patch as opposed to a plurality of hydrogel patches (par. 0087). The single patch can have low lateral conductivity to allow the individual electrodes to operate independently (par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Y-Brain to utilize a single hydrogel patch instead of a plurality of hydrogel patches as taught by Minogue as Minogue teaches a single patch and separate patches perform equivalently in allowing the electrodes to operate independently as long as the lateral conductivity of the single patch is kept low. As such, the single patch as taught by Minogue will meet the requirement of Y-Brain of “not affect[ing] between reciprocity” of the electrodes and would have a reasonable expectation of success. Furthermore, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" such that making something integral that was previously disclosed as separate would be obvious to one of ordinary skill in the art (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 V.B.).
Y-Brain is further silent as to that a single microelectrode can be included in two different sets of microelectrodes for providing stimulation. Attention is directed to the Gliner reference, which discloses a plurality of stimulation electrodes 420 that are disposed on a substrate 14 in a grid shape (and thus is analogous art with Y-Brain) such that a processor can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation (figures 3 and 4A-4L and par. 0042-0050). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Y-Brain to include a processor that can select at least one electrode to be part of multiple, different sets of electrodes for providing stimulation in order to optimize the configuration of the electrodes (par. 0042 for motivation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792